IN THE UNITED STATES BANKRUPTCY COURT
Eastern District of Wisconsin

In the Matter of:

Case No. 19-29564

Deaya Starr Wilturner

Chapter 13

Debtor(s)

 

AFFIDAVIT OF CHANGED CIRCUMSTANCES

 

7, |, Deaya Starr Wilturner, commenced this case on October 3, 2019 by filing a

voluntary petition for relief under Chapter 13 of Title 11 of the United States Bankruptcy

Code.

_ [have had a prior bankruptcy pending within the last year and that case was dismissed.

The case number was 18-29100

| understand that current Automatic Stay under 11 U.S.C. Section 362(c) 3(A) will

expire 30 days after filing of this case

. [| request that the Automatic Stay be extended for the life of the plan under 11 U.S.C §

362(c) 3.

_ | had obtained a new job and | had given my two week notice to my oid emploter | was

supposed to start the Monday after my two week notice expired.

_ However, my new employer delayed my employment by over 30 days and | did not
have income for almost 45 days. |

The loss of my income caused me to fall behind on the trustee payment.

. lamnow employed and can support the chapter 13 payment.

_ Debtor has proposed that Chapter 13 payments be taken directly out of the Debtor's

payroll check.

Case 19-29564-gmh Doc 21 Filed 10/22/19 Pageiof2
10. These substantial changes have allowed the debtor to re-file an effective plan for
reorganization and the proposed plan and changed circumstances represents

evidence of the debtor's good faith.

WHEREFORE, debtor(s) pray for an order for to extend the Automatic Stay pursuant to 11

U.S.C. § 362(c)(3), and for such additional or alternative relief as may be just and proper.

| declare under the penalty of perjury that the above statement is true and correct to

the best of my knowledge, information, and belief.

a
, Ose Wilturner

Subscribed and sworn to before me
is_ “2 JS) day of Octdee" 2019

  
  
 
  
 

 

 

7 —>»
Nedlary Public, State of Wisconsin

My commission is permanent.

Case 19-29564-gmh Doc 21 Filed 10/22/19 Page 2 of 2
